

115 SRES 117 ATS: Designating the week of April 15, 2017, through April 23, 2017, as “National Park Week”.
U.S. Senate
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 117IN THE SENATE OF THE UNITED STATESApril 5 (legislative day, April 4), 2017Mr. Daines (for himself, Ms. Hirono, Ms. Murkowski, Ms. Cantwell, Mr. Alexander, Mr. Udall, Mr. Inhofe, Mr. Heinrich, Mrs. Capito, Mr. Wyden, Mr. Blunt, Mr. Franken, Mr. Rubio, Ms. Stabenow, Mr. Gardner, Mr. Warner, Mr. Cassidy, Mr. Nelson, Mr. Portman, Mrs. Feinstein, Mr. Barrasso, Mrs. Murray, Mr. Enzi, Mr. Whitehouse, Ms. Collins, Mr. Reed, Mr. Cotton, Mr. Tester, Mr. Corker, Ms. Baldwin, Mr. Sullivan, Mr. Peters, Mr. Schatz, Mr. King, Mrs. Shaheen, and Mr. Leahy) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating the week of April 15, 2017, through April 23, 2017, as National Park Week.
	
 Whereas, on March 1, 1872, Congress established Yellowstone National Park as the first national park for the enjoyment of the people of the United States;
 Whereas, on August 25, 1916, Congress established the National Park Service with the mission to preserve unimpaired the natural and cultural resources and values of the National Park System for the enjoyment, education, and inspiration of current and future generations;
 Whereas, in 2017, the National Park Service began its second century of stewardship of the National Park System after the 2016 National Park Service Centennial, which celebrated 100 years of the work of the National Park Service to protect and manage the majestic landscapes, hallowed battlefields, and iconic cultural and historical sites of the United States;
 Whereas the units of the National Park System span from Maine to Hawaii and Alaska and many of the units embody the rich natural heritage of the United States, reflect a unique national story through people and places, and offer countless opportunities for recreation, volunteerism, cultural exchange, education, civic engagement, and exploration;
 Whereas the national parks of the United States attracted record-breaking visitation during the National Park Service Centennial, with 331,000,000 recreational visits to these incredible places in 2016;
 Whereas the dedicated employees of the National Park Service carry out their mission to protect the national parks of the United States so that the vibrant culture, diverse wildlife, and priceless resources of the parks will endure for perpetuity; and
 Whereas the people of the United States have inherited the remarkable legacy of the National Park System and are entrusted with its preservation as the United States marks the beginning of the second century of the National Park System: Now, therefore, be it
	
 That the Senate— (1)designates the week of April 15, 2017, through April 23, 2017, as National Park Week; and
 (2)encourages the people of the United States and the world to visit and experience the treasured national parks of the United States.